Citation Nr: 0507703	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  01-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to October 
1945. 

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD, and assigned a 10 percent rating.  The 
veteran disagreed with the evaluation and subsequently 
perfected this appeal.

A hearing before the undersigned Veterans Law Judge was held 
in June 2002.  A transcript of that hearing is associated 
with the claims folder and has been reviewed.

In September 2002, the Board issued a decision, in pertinent 
part, increasing a disability rating for PTSD from 10 percent 
to 30 percent.  The veteran subsequently appealed the Board's 
decision denying a disability rating in excess of 30 percent 
for PTSD to the United States Court of Appeals for Veterans 
Claims (Court).

In March 2004, the Court issued an Order that vacated the 
Board's decision to the extent it only granted an increased 
rating from 10 percent to 30 percent for service connection 
for PTSD and remanded that portion for readjudication 
consistent with the Court's February 2004 memorandum 
decision.

In June 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for 
compliance with the Veterans Claims Assistance Act.  In July 
2004, such a letter was sent to the veteran, and the veteran 
subsequently submitted additional evidence in the same month.  
After reviewing all evidence of record, AMC, in an October 
2004 rating decision, increased the veteran's disability 
rating for service-connected PTSD to 50 percent.  Because the 
maximum schedular rating for PTSD was not assigned, the 
veteran's claim remains in controversy.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

A motion to advance on the docket was filed in February 2005 
and granted in the same month.  




FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The service-connected PTSD is primarily manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
impairment of short-term memory, impaired impulse control 
depressed mood, and recurrent nightmares.  There is no 
evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; and spatial disorientation.

3.  The veteran has not submitted evidence tending to show 
that his service-connected PTSD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

By letter dated in July 2004, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his increased rating claim, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received, the evidence that the VA was responsible for 
getting.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The April 2001 rating decision, the July 2001 statement of 
the case (SOC), and the November 2004 supplemental statement 
of the case (SSOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his increased rating 
claim for PTSD.  The November 2004 SSOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The record includes medical evidence from the Vet Center in 
Jersey City.  The veteran was afforded a PTSD examination for 
VA purposes in February 2001, and a personal hearing in June 
2002.  Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Increased Rating Claim for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran asserts that the currently assigned 50 percent 
evaluation does not adequately reflect the severity of his 
PTSD.  A 50 percent evaluation for PTSD is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411(2004).

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In February 2001, the veteran presented himself for a VA 
examination for PTSD.  The veteran reported living with his 
wife of 54 years, and maintaining good contact with his son 
and two daughters.  He stated that he was not as social as he 
used to be since most of his friends had moved away, and he 
found it hard to establish new friendships.  The veteran 
indicated that he spent most of his time with his family or 
at work.  He was a salesman for an office equipment company 
for the past 11 years, and prior to that, he ran his own 
business.  The veteran commented that he generally maintained 
good working relationships.  The examiner noted that the 
veteran was formally dressed, cooperative, and smiling during 
the examination.  His mood was described as neutral, and his 
speech, thought processes and thought content were normal.  
He was oriented as to person, place, and time.  There was no 
suicidal or homicidal ideation.  His memory was intact, and 
he was able to recite serial 7's.  The examiner described the 
veteran's insight, judgment, and impulse control as good.  
The veteran denied any recent stressful events.  Diagnosis 
was PTSD, and his Global Assessment Functioning score was 60.

From 1999 to 2004, D. Sargent counseled the veteran during 
one-on-one sessions at the Vet Center in Jersey City.  In 
June 1999, the veteran stated that he was experiencing more 
bad memories of World War II.   His counselor indicated that 
the veteran was well-groomed, oriented as to time, place, and 
situation, and was in control of his feelings.  In November 
2001, the veteran experienced increased flashbacks, 
irritability, and poor concentration.  In August 2002, the 
veteran's counselor stated that the veteran's PTSD symptoms 
were depression, hypervigilance, anger, guilt, and isolation.  
In September 2003, the counselor noted a problem with 
concentration and communication for the first time.  It was 
also noted that the veteran was having problems being around 
crowds of people.  The veteran reported having recurring 
flashbacks.  He was well-groomed, and oriented as to time, 
place, and situation.  During a June 2004 session via 
telephone, the veteran reportedly was coping well with his 
PTSD symptoms, although the recent news coverage of the Iraqi 
war brought about memories of World War II.  The veteran 
stated that he was working full-time.  There were no 
concentration problems and he was oriented. 

During a July 2004 Vet Center session, the veteran stated 
that he just been released from the hospital due to surgery 
on his carotid arteries.  He stated that his recovery was not 
going well.  The veteran reported being very depressed, and 
his counselor noted that the veteran did not have the stamina 
that he had one-year prior.  The veteran stated that his 
World War II memories were triggered by the recent news 
coverage of the Iraqi war.  He also stated that certain 
movies caused him great anxiety to the point that his wife 
must calm him down.  The veteran also reported recurrent 
nightmares, intrusive thoughts, and flashbacks.  His 
counselor noted that the veteran had a good family support 
system, including his wife and other family members.  During 
two July 2004 sessions, the veteran's counselor commented 
that the veteran did not look as neat and groomed as he had 
in the past three years.  

According to a July 2004 summary of the veteran's current 
PTSD symptomatology, his counselor described the veteran as 
easily startled and hypervigilant.  The veteran had a 
depressed mood and experienced anger outbreaks.  It was also 
noted that the veteran's tolerance for engaging in social 
activities had been decreasing constantly.  The veteran's 
short-term memory had gradually declined while his long-term 
memory seemed to be improving.  Counselor noted that the 
veteran showed signs of being traumatized by two movies that 
brought back memories of the war.  The veteran did not have a 
problem with communication or concentration.  The veteran was 
oriented as to time, place, and situation.

On review of the evidence of record, the veteran's PTSD is 
productive of no more than social impairment with reduced 
reliability and productivity; the evidence shows that the 
veteran's PTSD is currently manifested by impairment of 
short-term memory, impaired impulse control, depressed mood, 
and recurrent nightmares and flashbacks.  The Board 
acknowledges the July 2004 entry reflecting an increase in 
psychiatric symptomatology.  The Board also notes that this 
statement was rendered one week following the veteran's 
carotid artery surgery.  Counselor essentially attributed the 
veteran's loss of energy to the veteran's surgery.  Even 
considering the veteran's difficulty concentrating and his 
neglect of hygiene during two sessions in July 2004, there is 
still no evidence of suicidal ideation, obsessional rituals 
that interfere with routine activities, illogical or obscure 
speech, spatial disorientation, or the inability to establish 
effective work or social relationships to warrant a higher 
rating.  

The overwhelming evidence of record shows that the veteran 
has consistently displayed a very neat and well-groomed 
image, and has been oriented as to time, place, and 
situation.  Further, while the counselor stated that the 
veteran's tolerance for engaging in social settings had been 
decreasing, the evidence does not show that the veteran's 
PTSD is manifested by an inability to establish effective 
social relationships.  The evidence reveals that the veteran 
has a supportive network of family members, including his 
spouse of 54 years, and his three children, with whom he 
remains in good contact.  The Board finds that his disability 
picture does not more nearly approximate the criteria for a 
70 percent evaluation.  Consequently, an evaluation in excess 
of 50 percent is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for PTSD and there is no indication 
that this disability has a marked interference with 
employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


